 Case 1:17-cv-01136-PLM-PJG ECF No. 55 filed 12/07/18 PageID.239 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
                                    _________

 VERNON OARD,

           Plaintiff,                             Hon. Paul L. Maloney

 v.                                               Case No. 1:17-cv-1136

 MUSKEGON COUNTY, et al.,

           Defendants,
 ________________________________/

                                          ORDER

          This matter is before the Court on the parties’ Stipulation and Order to Amend

the Case Management Order. (ECF No. 53). The Court being fully advised in the

premises, the stipulation and order is GRANTED. Accordingly,

          IT IS ORDERED that the Case Management Order is Amended as follows:

            I.   Discovery deadline is February 28, 2019.

           II.   Dispositive Motion deadline is April 1, 2019.

          III.   Second Early Settlement Conference is set for May 3, 2019, at 1:30 p.m.

All other deadlines set forth in the Case Management Order (ECF No. 11) remain in

effect.

          IT IS SO ORDERED.

Date: December 7, 2018                     /s/ Phillip J. Green
                                           PHILLIP J. GREEN
                                           United States Magistrate Judge
